Title: 15th.
From: Adams, John Quincy
To: 


       At home all day; wrote to my Sister. Mr. Cranch return’d, in the Evening, and brought a number of English News Papers with him. All, as common, full of nothing.
       A Declamation to be spoken on Wednesday June 7th. 1786.
       “Varro, the most learned of the Romans, thought, since Nature is the same wherever we go, that this single circumstance was sufficient to remove all objections to change of Place, taken by itself and stripped of the other inconveniences which attend exile. M. Brutus, thought it enough, that those, who go into banishment cannot be hindered from carrying their Virtue along with them. Now, if any one judge that each of these comforts is in itself insufficient, he must however confess that both of them joined together, are able to remove the terrors of exile. For, what trifles must all we leave behind us be esteemed, in comparison of the two most precious things which men can enjoy, and which we are sure, will follow us wherever we turn our steps, the same Nature, and our proper Virtue? Believe me, the providence of God, has established such an order in the World, that of all which belongs to us the least valuable parts can alone fall under the will of others. Whatever is best is safest; lies out of the reach of human power; can neither be given nor taken away. Such is this great and beautiful work of nature, the world. Such is the mind of man, which contemplates and admires the world whereof it makes the noblest part. These are inseparably ours, and as long as we remain in one we shall enjoy the other. Let us march therefore intrepidly wherever we are led by the course of human accidents. Wherever they lead us, on what coast soever we are thrown by them, we shall not find ourselves absolutely strangers. We shall meet with men and women, creatures of the same figure, endowed with the same faculties, and born under the same laws of nature. We shall see the same Virtues and Vices, flowing from the same general Principles, but varied in a thousand different and contrary modes, according to that infinite variety of laws and customs which is established for the same universal end, the preservation of Society. We shall feel the same revolution of Seasons, and the same Sun and Moon will guide the course of our year. The same azure vault, bespangled with stars will be every where spread over our heads. There is no part of the world from whence we may not admire those planets which roll, like ours, in different orbits round the same central Sun; from whence we may not discover an object still more stupendous, that army of fixed Stars, hung up in the immense Space of the Universe, innumerable Suns, whose beams, enlighten and cherish the unknown worlds which roll around them; and whilst I am ravished by such contemplations as these, whilst my soul is thus raised up to heaven, it imports me little what ground I tread upon.”
       
        Bolingbroke, Reflections upon Exile.
        
       
       